DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant has amended the claim to require “each of said strips being formed from a plurality of segments, said segments being separated from each other, with the separation being smaller than the length of each segment”. This appears to overcome the previous rejection of claim 6, because Shackleton ‘116 does not appear to disclose this relationship. The Office has provided a new rejection solely based on applicant’s amendments. 
The Office notes that applicant contends that it would not be obvious to include the slightly separated segments of Shackleton ‘116 in the “continuous unitary strip” of Shackleton ‘574 “absent some particular motivation”. Particular motivation was provided. It appears that applicant is incorporating features from the specification into the claim. Shackleton ‘116 clearly discloses a plurality of segmented portions separated by gaps, 104. There is nothing in the claim that says the segments have no physical connections. Furthermore, the claim uses the transition phrase “comprising” that allows for additional elements. Accordingly, the connection portion of Shackleton ‘116 that connects the segments above gaps (104) is not prohibited by the claim language. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The obvious type double patenting rejections have been withdrawn in view of the terminal disclaimer filed 03/01/2021.

Priority
The instant application claims priority to Non-Provisional U.S. Application No. 15/914,343 filed on 03/07/2018 as a continuation. The instant application has been examined with an effective U.S. filing date of 03/07/2018.

Claim Objections
Claim 9 is objected to because of the following informalities:  “the the other” results in “the the other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 9 recite the limitation "the second elongated electrode", “the first elongated electrode”, “the second electrode”, or “the first electrode”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monty (US 2004/0218650 A1), hereafter Monty.
Regarding claim 1, Monty discloses a gas-discharge slab laser (Title; [0049]), comprising: a laser-housing having a hollow interior region ([0035]; Fig. 3 element 11); a first elongated planar electrode located within the hollow interior region (Figs. 1 and 3 element 4; [0031]); a second elongated planar electrode located within the hollow interior region (Figs. 1 and 3 element 2; [0031]), the second elongated planar electrode spaced-apart and parallel to the first elongated planar electrode (Figs. 1 and 3 elements 2 and 4; [0016]), the spaced-apart first and second elongated planar electrodes defining a discharge-gap of the slab laser ([0033]); and a pair of laterally spaced elongated ceramic strips located between the electrodes for spacing apart the first and second elongated planar electrodes (Fig. 1 and 3 elements 3a-3d), each of said strips being formed from a plurality of segments, said segments being separated from each other, with the separation being smaller than the length of each segment (Figs 1 and 3 element 5; [0031]; [0033]; [0036]; claim 9).
Regarding claim 7, Monty further discloses a separation between edges of the first and second elongated ceramic strips defines a width of a discharge-volume ([0032]). 
Regarding claim 10, Monty further discloses the slab laser is a carbon dioxide slab laser having a carbon dioxide gas mixture ([0049]).
Regarding claim 13, Monty further discloses the ceramic strips are made from one of a group of ceramics consisting of aluminum nitride, aluminum oxide, and beryllium oxide ([0034]; Claims 6 and 7).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Broderick et al. (U.S. Patent No. 6,198,758), hereafter Broderick.
Regarding claim 2, Monty does not explicitly disclose a first fluid cooled plate attached to a first exterior surface of the housing and a second fluid-cooled plate attached to a second exterior surface of the housing, which is on an opposite side of the housing from the first exterior surface. However, Broderick discloses a first fluid cooled plate attached to a first exterior surface of the housing (Fig. 10 element 44; Fig. 11A elements 44a and 44b; col. 11 ll. 64 to col. 12 ll. 4) and a second fluid-cooled plate attached to a second exterior surface of the housing, which is on an opposite side of the housing from the first exterior surface (Fig. 10 element 44; Fig. 11A elements 44a and 44b; col. 11 ll. 64 to col. 12 ll. 4). The advantage is to assist removing heat from the device without cooling passages in the electrode (col. 11 ll. 64 to col. 12 ll. 4 and col. 1 ll. 50 to col. 2 ll. 3). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Monty with a first fluid cooled plate attached to a first exterior surface of the housing and a second fluid-cooled plate attached to a second exterior surface of the housing, which is on an opposite side of the housing .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Broderick, as applied to claim 2, in further view of Newman et al. (U.S. Pre-Grant Publication No. 2008/00240183), hereafter Newman.
Regarding claim 3, Monty in view of Broderick do not explicitly disclose each fluid cooled plate further includes a fluid conduit having a D-shaped cross-section pressed into a U-shaped groove formed in the fluid cooled plate. However, Newman discloses a fluid conduit having a D-shaped cross-section pressed into a U-shaped groove formed in the fluid cooled plate (Fig. 1C; [0026]). The advantage is to provide tight contact between the tube and the cooling plate in order to provide good heat transfer ([0026]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Monty in view of Broderick with each fluid cooled plate further includes a fluid conduit having a D-shaped cross-section pressed into a U-shaped groove formed in the fluid cooled plate as disclosed by Newman in order to provide tight contact between the tube and the cooling plate in order to provide good heat transfer.
Regarding claim 4, Newman further discloses the conduit in each fluid cooled plate has a serpentine configuration (Fig. 2 elements 106).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Shackleton et al. (U.S. Pre-Grant Publication No. 2009/0034574), hereafter Shackleton.
Regarding claim 8, Monty does not explicitly disclose a first pair of grooves in one of the first and second electrodes, extending along the length thereof, the first pair of grooves mutually- separated and parallel to each other, the distance between edges of the first pair of grooves defining a width of a 
Regarding claim 9, Shackleton further discloses a second pair of grooves extending along the other of the first and second electrodes and aligned with the first pair of grooves, the distance between edges of the second pair of grooves further defining a width of a discharge-volume (Fig. 2 element 16 in 11; [0019]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Bethel et al. (U.S. Pre-Grant Publication No. 2014/0334510), hereafter Bethel.
Regarding claim 11, Monty further discloses other gas mixtures may be used ([0054]). Monty does not explicitly disclose the slab laser is a carbon monoxide laser having a carbon monoxide gas mixture. However, Bethel discloses the slab laser is a carbon monoxide laser having a carbon monoxide In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Hart et al. (U.S. 6,192,061 B1), hereafter Hart.
Regarding claim 12, Monty further discloses the housing is in the form of an elongated extrusion (Fig. 3 element 11). Monty does not explicitly disclose the extrusion is made from aluminum. However, Hart also discloses the housing is in the form of an elongated extrusion (Fig. 8 element 24) and the elongated extrusion is made from aluminum (col. 14 ll. 65-67). The advantage is to use a known material with known properties for the housing, which can also act as a ground (col. 14 ll. 65-67). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Monty with the extrusion is made from aluminum as disclosed by Hart in order to use a known material with known properties for the housing, which can also act as a ground and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,644,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828   
03/13/2021